Citation Nr: 0024348	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-11 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for malignant vascular 
tumor as a result of exposure to herbicides (Agent Orange).

2.  Entitlement to an increased rating for chronic 
bronchitis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel





INTRODUCTION

The veteran had more than 20 years of active duty terminating 
with his retirement in May 1974.  

These matters arise before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Nashville, Tennessee.


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
the issue concerning entitlement to service connection for 
malignant vascular tumor as a result of exposure to 
herbicides 
listed on the title page of this decision.  While the Board 
regrets the delay associated with this remand, this action is 
necessary to ensure that the veteran's claim is fairly 
adjudicated.

Generally, any pertinent evidence that is accepted by the 
Board must be referred to the RO for review and preparation 
of a supplemental statement of the case (SSOC), 
unless the veteran or his representative waives this 
procedural right.  See 38 C.F.R. § 20.1304(c) (1999).  This 
procedural requirement has not been met in this case.  

Additional evidence is shown to have been associated with the 
veteran's claims folder that has not been considered by the 
RO.  Specifically, this evidence is shown to have been 
received by the RO on January 20, 2000, subsequent to the 
RO's issuance of the statement of the case (SOC) mailed to 
the veteran in January 1999.

Review of this evidence shows that it is a letter, dated on 
December 22, 1999, shown to have been written by a VA 
physician.  The physician essentially discusses the veteran's 
medical history concerning his diagnosed malignant vascular 
tumor as well as his clinical opinion as to the etiology of 
the veteran's testicular tumor.  



Again, this letter was not of record at the time of the 
January 1999 mailing of the SOC.  

In essence, neither the veteran nor his representative has 
indicated that the veteran's right to have this evidence 
initially considered by the RO has been waived.  Therefore, 
this case must be remanded in accordance with 38 C.F.R. 
§§ 19.31 and 20.1304(c) (1999).  See also 38 C.F.R. § 19.9 
(1999).

Concerning the claim on appeal regarding entitlement to an 
increased rating for chronic bronchitis, the veteran asserts 
in his substantive appeal (VA Form 9, Appeal to Board of 
Veterans' Appeals, dated in January 1999) that his service-
connected bronchitis is, in essence, more disabling, than is 
shown by the medical evidence of record.  

The Board finds that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  Once it 
has been determined that a claim is well grounded VA has a 
statutory duty to assist the veteran in the development of 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).

The VA is statutorily obligated to assist the veteran in the 
development of a well-grounded claim.  This includes the duty 
to conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

The RO assigned a zero percent, or noncompensable, evaluation 
for chronic bronchitis pursuant to the criteria set forth in 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4, Diagnostic Code 6600.  Subsequently, in June 
1998, the RO increased the rating assigned for the service-
connected chronic bronchitis to 30 percent.  The veteran 
perfected an appeal to this decision.  

The Board notes that the regulations governing the evaluation 
of the respiratory system were amended effective October 7, 
1996.  The United States Court of 


Appeals for Veterans Claims (Court) has held that when the 
applicable regulations are amended during the pendency of an 
appeal, the version of the regulations most favorable to the 
veteran should be applied to the claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  However, in this 
instance, as the veteran's current claim for an increased 
rating was not formally instituted until, according to the 
RO, January 1998, the Board will, in adjudicating this 
matter, utilize the regulations effective October 7, 1996.

The severity of the veteran's bronchitis is ascertained, for 
VA purposes, by application of the rating criteria set forth 
in Diagnostic Code 6600 of VA's Schedule, 38 C.F.R. Part 4.

As noted above, effective October 7, 1996, the rating 
criteria for respiratory disorders was amended.  Under the 
revised rating criteria, a 30 percent evaluation is warranted 
for chronic bronchitis manifested by FEV-1 of 56 to 70 
percent of predicted value, or; FEV-1/FVC of 56 to 70 percent 
of predicted value, or; DLCO (SB) of 56 to 65 percent of 
predicted value.  A 60 percent evaluation requires FEV-1 of 
40-to 55-percent predicted, or; FEV-I/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55- percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent evaluation requires 
FEV-1 less than 40 percent of predicted value, or; the ratio 
of FEV- 1 /FVC less than 40 percent, or; DLCO (SB) less than 
40-percent predicted, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.

Additionally, under 38 C.F.R. 4.96 (1999) (Special provisions 
regarding evaluations of respiratory conditions), ratings 
under diagnostic codes 6600 through 6817, and 6822 through 
6847 will not be combined with each other.  Where there is 
lung or pleural involvement, ratings under diagnostic codes 
6819 and 6820 will not be combined with each other or with 
diagnostic codes 6600 through 6817 or 6822 through 6847.  A 
single rating will be assigned under the diagnostic code 
which reflects the predominant disability, with elevation to 
the next higher evaluation 


where the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. 4.96 (1999).

Review of the evidence of record shows that pulmonary 
function testing was accomplished in August 1997 and 
September 1998.  However, review of these examination reports 
show that in each instance neither test included the 
diffusion capacity of the lung for carbon monoxide by single 
the breath method (DLCO(SB)), which is required under the 
revised rating criteria.  Additionally, review of the test 
findings show that the pulmonary function studies all appear 
to have been done pre-bronchodilation only.

To this, the Board notes that supplementary information 
published with the final regulations indicated that pulmonary 
function testing should be done after optimum therapy to 
reflect the best possible functioning of an individual and 
are the figures used as the standard basis of comparison of 
pulmonary function.  As there is no information about the 
veteran's pulmonary functioning following bronchodilation, a 
new VA examination to obtain such information should be done.

The Board also notes that as part of an Appellant's Brief, 
submitted to the Board in November 1999, the veteran's 
representative, in noting that while the above-mentioned 
pulmonary function studies had in fact been conducted, the 
veteran had not been afforded a contemporaneous VA 
respiratory examination since the time that he initiated his 
current claim.  He thereafter requested that such an 
examination be conducted.  The Board agrees.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary prior to 
additional appellate review.  Accordingly, the issues on 
appeal are REMANDED for the following action:

1.  The RO should review the evidence, 
namely, the above-discussed December 1999 
letter written by a VA physician, 
submitted by the veteran subsequent to 
the issuance of the January 1999 SOC and 
adjudicate the 


issue of entitlement to entitlement to 
service connection for malignant vascular 
tumor as a result of exposure to 
herbicides.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
SSOC that addresses this evidence, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review, as 
appropriate.

2.  The veteran should be afforded a VA 
examination by a specialist in 
respiratory disorders to determine the 
current severity of his service-connected 
respiratory disability.  The claims 
folder, to include a copy of the changes 
to the respiratory system section of the 
Schedule, effective October 7, 1996, and 
a copy of this Remand should be made 
available to the examiner for review 
before the examination.  In addition to 
pulmonary function studies (pre- and 
post-bronchodilator), to include DLCO 
testing, and a chest X-ray, any other 
tests deemed necessary should be 
performed.  All findings should be 
reported in detail.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.



4.  The RO should review the claims file 
to ensure that all of the foregoing 
development has been completed.  In 
particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this Remand and if 
they are not, the RO should implement 
corrective procedures.  38 C.F.R. § 4.2 
(1999).

5.  Thereafter, the RO should review the 
evidence submitted by the veteran 
subsequent to the issuance of the January 
1999 SOC, as well as all evidence 
associated with the record pursuant to 
this Remand, and adjudicate the issue 
currently on appeal.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished an 
SSOC that addresses this evidence, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review, as 
appropriate.

The purpose of this REMAND is to ensure satisfaction of due 
process concerns.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran unless he 
is so notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

